Title: To James Madison from Louis-Marie Turreau de Garambouville, 9 October 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 9. Octobre 1807

Un Arrêté du Gouvernement Français rendu le 13. Messidor An 10. défend aux Noirs, Mulâtres & autres gens de couleur d’entrer Sur le territoire continental de l’Empire.  En conséquence de cet Arrêté, dont je dois rappeler les dispositions, l’ordre est donné dans tous les Ports de France de placer dans un dépot et de faire repartir par la voie la plus prompte, et le tout aux frais des Batiments qui les auraient introduits, tous individus noirs ou de couleur de l’un ou l’autre sexe qui arriveraient Sans être munis d’une autorisation Spéciale des Capitaines Généraux ou Commandants en chef des Colonies de Sa Majesté.  Les Individus de cette espèce fesant partie des équipages neutres seront consignés à bord et mis au dépot S’ils Sont trouvés à terre.
Les Chefs des Colonies sont prévenus qu’aucune des permissions délivrées par eux, à avenir, ne Sera valable qu’autant qu’elle portera Visa et la quittance de consignation d’une Somme de Mille Francs au Trésor de la Colonie, pour caution du retour de l’Individu noir ou de couleur admis à S’embarquer et qu’elle aura été enregistrée au Bureau de l’Inspection Coloniale.
Comme il existe, Monsieur, sur le Continent Américain beaucoup de Nègres & de Gens de couleur des deux Sexes et que la plupart des immigrations des individus de cette Classe ont lieu (Surtout pendant la guerre) par la voie des Navires Américains, je crois qu’il Serait à propos que le Gouvernement Fédéral notifiât ou rappelât de la manière la plus authentique au commerce Américain les dispositions que j’ai l’honneur de vous communiquer et l’arrêté précis dont je joins copie à cette dépêche.
La première conséquence necéssaire de l’Art. 2. de cet arreté, aussi la seconde est déjà en pleine activité.
Quant à la troisième, comme elle assujettat les permissions d’embarquer des Capitaines-Généraux et Chefs des Colonies aux Nègres et gens de couleur à certaines formalités prescrites par la déclaration du Roi du 9. Aoust 1777, et que n’exige point explicitement l’Arrêté du 13. Messidor An 10, elle ne Sera exécutoire en France qu’à partir de l’époque où je me crois assuré que le Commerce Américain en a eü connaissance. Vous m’obligerez, Monsieur, en voulant bien la lui donner et en me le fesant Savoir par votre réponse.  Agréez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

